                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             HUNTINGTON DIVISION

MANGET PETERSON,

             Movant,

v.                                       Case No. 3:19-cv-00463
                                         Criminal Case No. 3:18-cr-00070-02

UNITED STATES OF AMERICA,

             Respondent.



                     MEMORANDUM OPINION AND ORDER

      Pending before the Court is a Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside,

or Correct Sentence by a Person in Federal Custody Pursuant to 28 U.S.C. § 2255 and an

Application to Proceed Without Prepayment of Fees and Costs. (ECF Nos. 670, 671).

Movant’s Application is DENIED, as there is no filing fee with a motion under § 2255.

      In his motion, Movant alleges that he received ineffective assistance of counsel

from his lawyer, Glen D. Conway. Movant claims that Mr. Conway provided incorrect

advice regarding Movant’s qualification as a career offender, causing Movant to enter into

a plea agreement. (ECF No. 671). Movant further alleges that Mr. Conway failed to object

to certain sentence enhancements and failed to question the relevant conduct attributed

to Movant, despite Movant’s request that counsel do so. (Id. at 5-8).

      In view of the allegations contained in the § 2255 motion, the undersigned has

considered whether to order Mr. Conway to respond to the factual allegations in the

motion notwithstanding the likelihood that a response will lead to the disclosure of

confidential client communications. In considering the need for counsel’s response, the

                                            1
Court has taken into account the attorney’s professional and ethical responsibilities, as

well as the obligation of the Court to ensure a fair, orderly, and efficient judicial

proceeding. Criminal defense counsel has a basic duty under any jurisdiction’s standards

of professional conduct to protect Movant’s attorney-client privilege. Rule 83.7 of the

Local Rules of this District provides that:

       In all appearances, actions and proceedings within the jurisdiction of this
       court, attorneys shall conduct themselves in accordance with the Rules of
       Professional Conduct and the Standards of Professional Conduct
       promulgated and adopted by the Supreme Court of Appeals of West
       Virginia, and the Model Rules of Professional Conduct published by the
       American Bar Association.

Both the Rules of Professional Conduct promulgated by the Supreme Court of Appeals of

West Virginia and the American Bar Association’s (“ABA”) Model Rules of Professional

Conduct address the confidentiality of information shared between an attorney and his or

her client. See West Virginia Rules of Professional Conduct 1.6 and 1.9(b); Model Rules

1.6 and 1.9(c). These rules substantially limit the circumstances under which an attorney

may reveal privileged communications without an express and informed waiver of the

privilege by the client.

       Moreover, on July 14, 2010, the ABA’s Committee on Ethics and Professional

Responsibility issued Formal Opinion 10-456, entitled “Disclosure of Information to

Prosecutor When Lawyer’s Former Client Brings Ineffective Assistance of Counsel Claim.”

Although this opinion is not binding on the court, see, e.g., Jones v. United States, 2012

WL 484663 *2 (E.D. Mo. Feb. 14, 2012); Employer’s Reinsurance Corp. v. Clarendon

Nat. Ins. Co., 213 F.R.D. 422, 430 (D. Kan. 2003), it provides a reasoned discussion of

the competing interests that arise in the context of an ineffective assistance of counsel

claim and their impact on the continued confidentiality of attorney-client


                                              2
communications. In summary, the ABA acknowledges in the opinion that “an ineffective

assistance of counsel claim ordinarily waives the attorney-client privilege with regard to

some otherwise privileged information,” but cautions that this waiver does not operate to

fully release an attorney from his or her obligation to keep client information confidential

unless the client gives informed consent for disclosure or disclosure is sanctioned by an

exception contained in Model Rule 1.6. After examining the various exceptions contained

in Model Rule 1.6, the ABA concludes that disclosure may be justified in certain

circumstances; however, any such disclosure should be limited to that which the attorney

believes is reasonably necessary and should be confined to “court-supervised”

proceedings, rather than ex parte meetings with the non-client party. Simply put, the

filing of an ineffective assistance of counsel claim does not operate as an unfettered waiver

of all privileged communications.

       Upon examining the provisions of West Virginia’s Rule of Professional Conduct

1.6, the undersigned notes that Rule 1.6(b)(5) permits a lawyer to “reveal information

relating to the representation of a client to the extent the lawyer reasonably believes

necessary ...   to respond to allegations in any proceeding concerning the lawyer’s

representation of a client.” In the Comment that follows the Rule, the Supreme Court of

Appeals instructs the lawyer to make every effort practicable to avoid unnecessary

disclosure of information relating to a representation, to limit disclosure to those having

the need to know it, and to obtain protective orders or make other arrangements

minimizing the risk of disclosure. Similarly, Model Rule 1.6(b)(5) authorizes an attorney

to reveal information regarding the representation of a client to the extent the lawyer

reasonably believes necessary “to respond to allegations in any proceeding concerning the

lawyer’s representation of the client.” Furthermore, both West Virginia Rule 1.6(b)(6) and

                                             3
Model Rule 1.6(b)(6) explicitly state that the lawyer may disclose such information “to

comply with other law or a court order.” Ultimately, a lawyer must comply with orders of

a court of competent jurisdiction, which require the lawyer to disclose information about

the client. In view of these provisions, the Court finds that defense counsel in this case

may, without violating the applicable Rules of Professional Conduct, disclose information

in this proceeding regarding his communications with Movant to the extent reasonably

necessary to comply with an order of this Court, or to respond to the allegations of

ineffective representation.

        Having addressed the responsibilities of counsel, the Court turns to its authority

and obligations. As previously noted, federal courts have long held that when a “habeas

petitioner raises a claim of ineffective assistance of counsel, he waives the attorney-client

privilege as to all communications with his allegedly ineffective lawyer.” Bittaker v.

Woodford, 331 F.3d 715, 716 (9th Cir. 2003).1 Subsequent to the opinion in Bittaker, Rule

502 of the Federal Rules of Evidence was enacted to explicitly deal with the effect and

extent of a waiver of the attorney-client privilege in a Federal proceeding. Rule 502(a)2


1See also Courtade v. United States, 243 F. Supp.3d 699, 702 (E.D. Va. 2017); United States v. Pinson, 584
F.3d 972, 977-78 (10th Cir. 2009); In re Lott, 424 F.3d 446, 453-54 (6th Cir. 2005); Johnson v. Alabama,
256 F.3d 1156, 1178-79 (11th Cir. 2001); Tasby v. United States, 504 F.2d 332 (8th Cir. 1974); Dunlap v.
United States, No. 4:09-cr-00854-RBH-1, 2011 WL 2693915, at *2 (D.S.C. Jul. 12, 2011); Mitchell v. United
States, No. CV10-01683-JLR-JPD, 2011 WL 338800, at *2 (W.D. Wash Feb. 3, 2011).

2The Federal Rules of Evidence generally apply in a § 2255 proceeding, except to the extent that “[a] federal
statute or a rule prescribed by the Supreme Court may provide for admitting or excluding evidence
independently from” the Rules of Evidence. See FRE 1101(a), 1101(b), and 1101(e). The statutes and rules
governing § 2255 actions do not address the assertion or waiver of the attorney-client privilege. See also
Castro v. United States, 272 F. Supp. 3d 268, 275 (D. Mass. 2017) (holding that “[t]he rules of evidence
apply to proceedings under § 2255” and referring to the Advisory Committee note to FRE 1101(d)(3));
United States v. Scott, 576 Fed.Appx. 409, 415 (5th Cir. 2014) (concluding that FRE 606(b) foreclosed
movant's argument in § 2255 proceeding); United States v. McIntire, Case No. 3:09-cv-359, 2010 WL
374177 (S.D. Ohio Jan. 29, 2010); Bowe v. United States, Case no. CR404-308, 2009 WL 2899107 (S.D.
Ga. May 20, 2009); Rankins v. Page, Case No. 99-1515, 2000 WL 535960 (7th Cir. May 1, 2000); Ramirez
v. United States, Case No. 96 CIV 2090, 1997 WL 538817 (S.D.N.Y Aug. 29, 1997). Moreover, Fed. R. Evid.
1101(c) states that “[t]he rules on privilege apply to all stages of a case or proceeding.”


                                                     4
provides in relevant part:

       When the disclosure is made in a Federal proceeding or to a Federal office
       or agency and waives the attorney-client privilege or work-product
       protection, the waiver extends to an undisclosed communication or
       information in a Federal or State proceeding only if: (1) the waiver is
       intentional; (2) the disclosed and undisclosed communications or
       information concern the same subject matter; and (3) they ought in fairness
       to be considered together.

Here, Movant intentionally waived in the § 2255 motion the attorney-client privilege that

attached to some of his communications with counsel; for example, those

communications pertaining to his claims of ineffective assistance of counsel. Accordingly,

in regard to any such discussions, a subject matter waiver of the privilege attendant to

those particular communications should be permitted in fairness to the United States.

       Nonetheless, the Court retains authority to issue a protective order governing

production of the privileged information, including the method by which the currently

undisclosed communications will be disclosed. See Rule 12, Rules Governing § 2255

Proceedings; FRCP 26(c); and FRE 502; See also United States v. Nicholson, 611 F.3d 191,

217 (4th Cir. 2010). Rule 7 of the Rules Governing Section 2255 Proceedings expressly

authorizes the use of affidavits as part of the record. The undersigned finds that an

affidavit and any supporting documents submitted by counsel should supply the basic

information required by the Court and the parties to allow them to evaluate Movant’s §

2255 motion while simultaneously ensuring a reasonable limitation on the breadth of the

waiver of the attorney-client privilege.

       Therefore, for the forgoing reasons, the Court ORDERS Movant’s prior counsel,

Glen D. Conway, to file within thirty (30) days of the date of this Order an affidavit

responding to Movant’s ineffective assistance of counsel claims set forth in the § 2255

motion. The affidavit shall include all of the information that is necessary, in counsel’s

                                            5
view, to fully respond to the claims and shall include as attachments copies of any

documents from his file specifically addressing the matters raised by Movant in his

motion. To the extent that these documents address other aspects of counsel’s

representation of Movant, which are not pertinent to a resolution of the § 2255, the

documents may be redacted. In preparing the affidavits and attachments, counsel should

disclose only that information reasonably necessary to ensure the fairness of these

proceedings.

       In addition, the undersigned finds that specific court-imposed limitations on the

use of the privileged information are necessary to protect Movant’s future interests. As

noted by the Fourth Circuit in Nicholson, 611 F.3d at 217, citing Bittaker, 331 F.3d at 722-

723, a protective order prohibiting the subsequent and unfettered use of privileged

information disclosed in a § 2255 proceeding is entirely justified, because otherwise

Movant would be forced to make a difficult choice between “asserting his ineffective

assistance claim and risking a trial where the prosecution can use against him every

statement he made to his first lawyer” or “retaining the privilege but giving up his

ineffective assistance claim.” Accordingly, the Court further ORDERS that the attorney-

client privilege, which attaches to the communications between Movant and counsel, shall

not be deemed as automatically waived in any other Federal or State proceeding by virtue

of the above-ordered disclosure in this § 2255 proceeding. The affidavit and documents

supplied by counsel shall be limited to use in this proceeding, and Respondent is

prohibited from otherwise using the privileged information disclosed by counsel without

further order of a court of competent jurisdiction or a written waiver by Movant.

       Finally, the United States is hereby ORDERED to answer said Motion within

forty-five (45) days after the filing of Mr. Conway’s affidavit in accordance with Rule

                                             6
5, Rules Governing § 2255 Proceedings in the United States District Court. The United

States shall include with its Answer all records that would facilitate determination of the

issues raised in the Motion. Movant may, if he wishes, file a reply to the Answer of the

United States within thirty (30) days after service of the Answer by the United States.

       Movant shall, if he files any further documents in this case, mail copies of such

documents to the United States Attorney for the Southern District of West Virginia, Post

Office Box 1713, Charleston, West Virginia 25326, with a certificate of service attached.

Movant is also responsible for notifying the Clerk of Court of any change in

his address or other contact information.

       The Clerk is instructed to provide a copy of this Order to Movant and the United

States Attorney for the Southern District of West Virginia. The Clerk is further directed to

provide a copy of ECF No. 671 and a copy of this Order to Attorney Glen D. Conway.

                                          ENTERED: June 20, 2019




                                             7
